DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Considering applicant's submission filed September 24, 2021, the Examiner has maintained and updated the 35 USC § 101 rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


 	The claims herein are directed to a method which would be classified under one of the listed statutory classifications (i.e., 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “PEG”) “PEG” Step 1=Yes). Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The claim(s) recite(s) the following limitations that are considered to be abstract ideas:
Claims 1, 8, and 15
obtaining first location data of an advertisement displayed by a moving vehicle, the first location data indicating geographic locations at which the advertisement is displayed and 
determining, based on the first location data, a second time period and during which the advertisement is not displayed at the specified location; 
 determining, based on the first location data, a second time period during which the advertisement is not displayed at the specified location, wherein the second time period is  disjoint from the first time period by a predetermined difference; 
 obtaining second location data of a plurality of subjects, the second location data indicating geographic locations and corresponding times as  are located at the geographic locations;
identifying, based on the second location data, a target group of the plurality of subjects
who were located at the specified location during the first time period such that the target  group includes one or more subjects who had an opportunity to view the advertisement during the first time period; 

identifying, based on the second location data, a control group of the plurality of subjects who were located at the specified location during the second time period in which the advertisement is not displayed at the specified location such that the control group includes one or more subjects who did not have an opportunity to view the advertisement during the first time period, wherein the predetermined difference between the first time period and the second time  period is selected for promoting similarity between one or more demographic aspects of the target group and the control group;

determining a first rate of engagement by the target group with a product, service, or
 	message associated with the advertisement;

determining a second rate of engagement by the control group with the product, service, or message; and 
determining an effectiveness of the advertisement using the first rate of engagement by the target group and the second rate of engagement by the control group.
	The limitations of independent claim 1, 8,  16, as detailed above, as drafted, falls within the “Certain Method of Organizing Human Activity” grouping of abstract ideas namely “advertising, marketing or sales activities or behaviors” because the claims disclose performing advertising, marketing or sales activities or behaviors comprising collecting information, analyzing the information, determining information. Accordingly, the claims recite an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes). 	This judicial exception is not integrated into a practical application. In particular the claims recites the additional elements of using a device, non-transitory computer readable storage media, and processor. The aforementioned additional generic computing elements perform the steps of the claims at a high level of generality (i.e. As a generic medium performing generic computer function of obtaining, identifying, determining) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The claims does/do not include additional elements that are sufficient to amount Thus, the claim is “directed to” an abstract idea (i.e. “PEG” Revised Step 2A Prong Two=Yes)
 	Step 2B: The claim does not include additional elements that are sufficient to
amount to significantly more than the judicial exception. As discussed above with respect to
integration of the abstract idea into a practical application, the additional elements of electronic device, vehicle, non-transitory computer readable media, and processors, amounts to no 
 	“Generic computer implementation” is insufficient to transform a patent-ineligible
abstract idea into a patent-eligible invention (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201
(Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2352, 2357) and more generally, “simply appending
conventional steps specified at a high level of generality” to an abstract idea does not make that
idea patentable (See Affinity Labs, _F.3d_, 120 U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Mayo,
132 S. Ct. at 1300). Moreover, “the use of generic computer elements like a microprocessor or
user interface do not alone transform an otherwise abstract idea into patent-eligible subject
matter (See FairWarning, 120 U.S.P.Q.2d. 1293, citing DDR Holdings, LLC v. Hotels.com, L.P.,
773 F.3d 1245, 1256 (Fed. Cir. 2014)). As such, the additional elements of the claim do not add a
meaningful limitation to the abstract idea because they would be generic computer functions in
any computer implementation. Thus, taken alone, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). Looking at the
limitations as an ordered combination adds nothing that is not already present when looking at
the elements taken individually. There is no indication that the combination of elements
improves the functioning of the computer or improves any other technology. Their collective
functions merely provide generic computer implementation.
 	The Examiner notes simply implementing an abstract concept on a computer, without
meaningful limitations to that concept, does not transform a patent-ineligible claim into a patenteligible one (See Accenture, 728 F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing
Bancorp, 687 F.3d at 1280), limiting the application of an abstract idea to one field of use does

1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Bilski, 130 S. Ct. at 3231), and further the
prohibition against patenting an abstract principle “cannot be circumvented by attempting to
limit the use of the [principle] to a particular technological environment” (See Accenture, 728
F.3d 1336, 108 U.S.P.Q.2d 1173 (Fed. Cir. 2013), citing Flook, 437 U.S. at 584), and finally
merely limiting the field of use of the abstract idea to a particular existing technological
environment does not render the claims any less abstract (See Affinity Labs, _F.3d_, 120
U.S.P.Q.2d 1201 (Fed. Cir. 2016), citing Alice, 134 S. Ct. at 2358; Mayo, 132 S. Ct. at 1294;
Bilski v. Kappos, 561 U.S. 593, 612 (2010); Content Extraction & Transmission LLC v. Wells
Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014); buySAFE, Inc. v. Google, Inc.,
765 F.3d 1350, 1355 (Fed. Cir. 2014). 	Applicant herein recites a general purpose computer and general purpose
computing components (as evidenced from [0029] of the applicant’s specification for example, “The computing devices can be servers, desktop or laptop computers, electronic
tablets, mobile devices, or the like. The computing devices can be located in one or more locations. The computing devices can have general-purpose processors, graphics processing units (GPU), application-specific integrated circuits (ASIC), field-programmable gate-arrays (FPGA), or the like..”
 	 Finally, the following limitations, if removed from the abstract idea, would be considered insignificant extra solution activity as they are directed to merely receiving, storing and/or transmitting data:
            Thus, taken individually and in combination, the additional elements do not amount to
significantly more than the above-identified judicial exception (the abstract idea). (i.e. “PEG”
Step 2B=No) 	The dependent claims 2-7, 9-14, and 16-20 appear to merely further limit the abstract idea. As such, the analysis of dependent claims 2-7, 9-14, and 16-20 results in the claims “reciting” an abstract idea (i.e. “PEG” Revised Step 2A Prong One=Yes), the claims do not recited additional elements that integrate the exception into a practical application (i.e. “PEG” Revised Step 2A Prong Two=Yes) the additional elements do not amount to an inventive concept (significantly more) other than the above-identified judicial exception (the abstract idea). (i.e. “PEG” Step 2B=No). 	Thus, based on the detailed analysis above, claims 1 - 20 are not patent eligible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al. (US 2017/0213240) in view of Dixon et al. (US 2015/0348095) and in further view of Wandler et al. (2016/0078474)

 	Claims 1, 8 and 15: Waldron discloses a method for determining an effectiveness of an advertisement, comprising: obtaining first location data of an advertisement displayed by a moving vehicle, the first location data indicating geographic locations at which the advertisement is displayed and corresponding times as to when the advertisement is displayed at the geographic locations; ([0022, 0039])
 	determining, based on the first location data, a first time period during which the advertisement is displayed at a specified location; ([0022,0050, 0068])  but does not explicitly disclose obtaining second location data of respective electronic devices of a plurality of subjects, the second location data indicating geographic locations of the respective electronic devices and corresponding times as to when the respective electronic devices are located at the geographic locations; identifying, based on the second location data, a target group of the plurality of subjects who were located at the specified location during the first time period such that the target group includes one or more subjects who had an opportunity to view the advertisement during the first time period; identifying, based on the second location data, a control group of the plurality of subjects who were located at the specified location during the second time period such that the control group includes one or more subjects who did not have an opportunity to view the advertisement during the first time period; 	determining a first rate of engagement by the target group with a product, service, or message associated with the advertisement;
 	determining a second rate of engagement by the control group with the product, service, or message; and determining an effectiveness of the advertisement using the first rate of engagement by the target group and the second rate of engagement by the control group. 	However Dixon discloses determining, based on the first location data, a second time period disjoint from the first time period and during which the advertisement is not displayed at the specified location; [0015, 0030]
 	obtaining second location data of respective electronic devices of a plurality of subjects, the second location data indicating geographic locations of the respective electronic devices and corresponding times as to when the respective electronic devices are located at the geographic locations; [0034]
 	identifying, based on the second location data, a target group of the plurality of subjects who were located at the specified location during the first time period such that the target group [0016, 0020, 0027, 0032]
 	identifying, based on the second location data, a control group of the plurality of subjects who were located at the specified location during the second time period such that the control group includes one or more subjects who did not have an opportunity to view the advertisement during the first time period; [0030, 0032, 0041, 0054] 	wherein the predetermined difference between the first time period and the second time period is selected for promoting similarity between one or more demographic aspects of the target group and the control group; (see for example [0030 and 32] Note: this is statement of intend use and no patentable weight has been given. )
 	determining a first rate of engagement by the target group with a product, service, or message associated with the advertisement; [0048, 0061]
 	determining a second rate of engagement by the control group with the product, service, or message;[0061] and
 	determining an effectiveness of the advertisement using the first rate of engagement by the target group and the second rate of engagement by the control group. [0061] 	It would have been obvious to one of ordinary skill in the art at the time the invention to have modified the method, system and non-transitory computer readable media of Waldron to include determining, based on the first location data, a second time period disjoint from the first time period and during which the advertisement is not displayed at the specified location; obtaining second location data of respective electronic devices of a plurality of subjects, the second location data indicating geographic locations of the respective electronic devices and corresponding times as to when the respective electronic devices are located at the geographic 
	Waldron and Dixon  do not explicitly disclose identifying, based on the second location data, a control group of the plurality of subjects who were located at the specified location during the second time period in which the advertisement is not displayed at the specified location such that the control group includes one or more subjects who did not have an opportunity to view the advertisement during the first time period 	However Wandler discloses disclose identifying, based on the second location data, a control group of the plurality of subjects who were located at the specified location during the second time period in which the advertisement is not displayed at the specified location such that the control group includes one or more subjects who did not have an opportunity to view the advertisement during the first time period;(see for example (see for example [0018],a group not being exposed to the communication 0048] )
 	Claim 2, 9, 16: Waldron, Dixon, and Wandler disclose the method of claim 1, however Dixon discloses further comprising outputting a report that is indicative of the effectiveness of the advertisement.[0071] Dixon
 	Both Waldron and Dixon teach determining advertising effectiveness. It would have been
obvious to one of ordinary skill in the art before the effective filing date to use the determining effectiveness of Dixon as the system to determine effectiveness utilized in Waldron in order to inform the advertiser which ads are effective..

 	Claim 3, 10, 17: Waldron, Dixon, and Wandler disclose the method of claim 1, wherein determining the first rate of engagement or the second rate of engagement comprises determining a proportion of the target group or the control group that engage in an online or offline activity of interest to an advertiser associated with said advertisement.[0017] Waldron

[0054] Waldron

 	Claim 5, 12, 19: Waldron, Dixon, and Wandler disclose the method of claim 1, wherein determining the first rate of engagement or the second rate of engagement comprises determining a proportion of the target group or the control group that engaged with an online advertisement for said product, service, or message within a specified period of time.[0040] Waldron

 	Claim 6, 13, 20: Waldron, Dixon, and Wandler disclose the method of claim 1, wherein determining the first rate of engagement or the second rate of engagement comprises determining a proportion of the target group or the control group that visited a point of interest within a specified period of time.[0054 and 0059] Waldron

 	Claim 7, 14: Waldron, Dixon, and Wandler disclose the method of claim 1, wherein a difference between an end of the first time period and a beginning of the second time period is at most an hour.[0059], it would have been obvious to a person of ordinary skill in the art that a time frame could be less than a hour.) Waldron

Response to Arguments
Applicant's arguments filed September 24, 2021 have been fully considered but they are not persuasive. The applicant argues in regards to the 101 rejection that the claims are integrated  

Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
.
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the reference of Dixon is analogous art in the field of determining advertisement effectiveness and the reference of Waldron is also the same art by determining exposures to content. 
Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARNELL A POUNCIL whose telephone number is (571)270-3509. The examiner can normally be reached Monday - Friday 10:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.A.P/Examiner, Art Unit 3621                                                                                                                                                                                                        
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621